Citation Nr: 0925714	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral chronic 
otitis media.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified at an April 2006 Travel Board Hearing.

The Board remanded the case in June 2006 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.



FINDINGS OF FACT

1.  In an April 1970 rating decision, the RO denied the 
Veteran's claim of service connection for an ear condition; 
this decision was not appealed.

2.  New and material evidence has been received since the 
April 1970 rating decision in support of the Veteran's claim 
of service connection for bilateral chronic otitis media.

3.  Bilateral chronic otitis media was not manifested during 
service or for many years after service, and is not otherwise 
related to service.

4.  The veteran's allegations regarding a rocket attack 
occurring while he was purportedly in Vietnam are not 
credible.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral chronic otitis 
media.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Service connection for bilateral chronic otitis media is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this decision, the Board reopens the Veteran's claim for 
service connection for bilateral chronic otitis media which 
represents a complete grant of the benefits sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required 
with respect to this issue.

With regard to adjudicating the reopened claim for service 
connection for bilateral chronic otitis media and the claim 
for service connection for PTSD, complete notice was sent in 
October 2002, February 2003 and August 2006 and the claims 
were readjudicated in a May 2009 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence and afforded the Veteran a physical 
examination in conjunction with his claim for service 
connection for PTSD.  The Veteran was not afforded an opinion 
in connection with the claimed bilateral otitis media because 
the evidence does not establish that the Veteran suffered an 
event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The Veteran's claim of service connection for bilateral 
chronic otitis media (previously adjudicated as an ear 
condition) was denied by an April 1970 rating decision.  He 
was advised of this rating decision in an April 1970 letter.  
He did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a September 2002 written statement, the Veteran indicated 
that he was again seeking service connection for bilateral 
chronic otitis media.  To reopen a claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decision in April 1970.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The Veteran's claim of service connection for an ear 
condition was last denied by the RO in April 1970 because the 
evidence at that time presented no confirmed diagnosis of a 
current ear disorder to support the claim.  Since the April 
1970 rating decision, medical evidence has been received 
showing a diagnosis of otitis media. Specifically, VA 
outpatient treatment records dated in 2003 show a diagnosis 
of otitis media.  This evidence goes to the previously 
unestablished element relating to the Veteran's current 
disability.  The Board therefore finds that the evidence 
received since the April 1970 RO decision is both new and 
material.  Accordingly, the claim is reopened.

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Chronic Otitis Media

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for bilateral chronic otitis media, the Board must adjudicate 
this claim on the merits.

The Veteran contends that one evening while he was stationed 
in Da Nang, Vietnam, a rocket exploded about fifty feet from 
him and that he instantly heard a high pitch sound in his 
right ear which eventually became swollen and sore.  He 
stated that he reported the incident to sick bay and that he 
was sent to a hospital ship offshore for treatment.  He 
reports that he had had ear problems since this incident.  

The Veteran's service treatment records are negative for any 
complaints or treatment of ear infections or an injury to 
either ear.  The Veteran's October 1967 service separation 
examination report indicates no abnormality was noted on 
clinical evaluation with respect to either ear and that both 
ears were found to be normal. 

At a VA Agent Orange examination in October 2002, the 
examiner noted drainage in the right ear.  

VA outpatient treatment records dated in January 2003 show 
that the Veteran received a diagnosis of otitis media.  

In this case, the Veteran's statements concerning a rocket 
explosion injury during service are not supported by the 
evidence of record.   The Veteran's service treatment records 
are unremarkable for complaints or a diagnosis of or 
treatment for an ear condition or injury in service.  Post-
service medical records show treatment for otitis media; 
however, the record does not provide an etiological link 
between his current ear condition and the Veteran's period of 
active military service.  The earliest diagnosis of an ear 
condition of record is in January 2003, over 36 years after 
the Veteran left military service.  The Board must note the 
lapse of many years between the Veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lengthy lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
the Veteran can only show a current disability, and there is 
no evidence of any complaints or diagnosis of or treatment 
for a bilateral ear condition or injury in service, and there 
is no evidence of record providing a link between his current 
ear condition and his period of service, the claim must be 
denied. 

The Board finds that the preponderance of the evidence is 
against service connection for bilateral chronic otitis 
media, so there is no reasonable doubt to resolve in his 
favor concerning this claimed relationship to his military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

As to the existence of a stressor, a Veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Veteran contends that he has PTSD due to a rocket attack 
in May 1966 while stationed in Da Nang, Vietnam.  

The Veteran had active duty service from March 1964 to 
October 1967 with the Navy.  The Veteran's personnel records 
show that he was stationed in Da Nang, Vietnam, from July 31, 
1967, to August 5, 1967, in furtherance of U.S. Naval Support 
Activity.

The Veteran underwent a VA Agent Orange examination in 
October 2002 and was diagnosed as having PTSD.

The Board remanded the case in June 2006 to attempt to verify 
the Veteran's alleged injury in May 1966 and to afford the 
Veteran the opportunity to provide any further stressor 
information.  The Veteran did not provide any additional 
stressor information.

In a request for corroboration by the RO, the U.S. Center for 
Unit Records and Research (CURR) (now known as JSRRC) 
reported that a 1966 command history for the USS Valley Forge 
showed that it returned to the Naval Station in Long Beach, 
California, from a Western Pacific deployment on April 9, 
1966, and departed again for the Western Pacific on September 
7, 1966.  The history also documented that the USS Valley 
Forge was in Da Nang from February 27-28, March 8, October 1, 
and November 2, 1966, and returned back to Long Beach, 
California, on December 1, 1966.  The chronology documented 
that the Da Nang Air Base underwent an enemy mortar attack on 
May 21, 1966, which resulted in injuries to personnel.    
 
The Veteran underwent a VA PTSD examination in April 2009.  
After a thorough evaluation, the examiner concluded that the 
Veteran did not meet the DSM-IV criteria for PTSD.  
Furthermore, the examiner stated that he could not find any 
objective definitive information in the claims folder to 
establish the existence of the Veteran's stressors.  The 
examiner noted that the historical timelines of the ship's 
whereabouts do not correspond to the Veteran's alleged time 
spent in Vietnam.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The Board acknowledges that the VA Agent Orange examination 
in 2002 shows a diagnosis of PTSD; however, such a diagnosis 
is of questionable probative value. The basis for the 
diagnosis is unknown, as the record includes no reported 
stressors underlying the diagnosis.

By contrast the April 2009 VA examiner concluded that the 
Veteran's symptoms did not meet the criteria for PTSD.  The 
April 2009 VA examiner elicited history from the Veteran 
pertaining to his alleged stressors for his claimed PTSD and 
conducted a comprehensive mental status examination and gave 
a rationale for his conclusion.  

The Veteran's alleged stressor has not been corroborated.  
Indeed, the evidence shows that the Veteran's ship was in 
Long Beach, California, in May 1966 and not in Vietnam.  
Thus, the Board finds that the Veteran's allegations are not 
credible.  Because the diagnosis of PTSD was based on the 
Veteran's reported stressor which was not credible, the Board 
finds that the preponderance of the evidence is against the 
claim.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral chronic otitis 
media.

Service connection for bilateral chronic otitis media is 
denied.

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


